Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about February 3, 1997, which granted defendant and third-party plaintiffs motion for summary judgment dismissing the complaint and all claims as against it, unanimously affirmed, without costs.
The claims for negligence and strict products liability for design defect were properly dismissed as against defendant and third-party plaintiff upon the basis of uncontroverted evidence that plaintiffs employer had substantially altered the machine by removing a key safety feature, and that the accident would not have occurred had the machine been left as originally designed and manufactured (see, Robinson v Reed-Prentice Div., 49 NY2d 471). Concur—Ellerin, J. P., Rubin, Tom, Mazzarelli and Andrias, JJ.